CALLAHAN, Circuit Judge,
dissenting.
I respectfully dissent.
*404I would vacate and remand on the ground that the arbitrator’s decision was not confirmable under the Federal Arbitration Act. Although the arbitrator may have decided the question put to him, that question did not determine a claim, or liability, or damages, or grant or deny some equitable relief. (See Pacific Reinsurance Management Corp. V. Ohio Reinsurance Corp., 935 F.2d 1019 (9th Cir. 1991).) Accordingly, the district court could adopt the arbitrator’s decision, but such a determination did not “confirm” an arbitration “award” and did not give rise to an appeal as of right pursuant to 9 U.S.C. § 16(a)(1)(D).